UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5076



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BONNIE J. KING, a/k/a Miss Bonnie,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:02-cr-00017-FPS-AL)


Submitted:   March 28, 2007                   Decided:   May 14, 2007


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling, West
Virginia, for Appellant. Sharon L. Potter, United States Attorney,
Robert H. McWilliams, Jr., Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bonnie J. King was arrested in 2001 and confessed to

involvement with 113 grams of cocaine base.    Pursuant to a plea

agreement, King pled guilty to two counts - conspiracy to use a

communication facility to commit a drug felony, in violation of 21

U.S.C. § 846 (1999) and use of a communication facility to commit

a drug felony, in violation of 21 U.S.C. § 843(b) (1999).       In

August of 2001, King was sentenced to forty-eight months per count,

to run consecutively, the maximum allowable under the statutes of

conviction.

          Following sentencing, King successfully petitioned the

district court for a writ of habeas corpus.    As a result of her

successful petition, King’s sentence was vacated.     Prior to her

resentencing, King submitted a motion for a sentence variance.

King’s basis for the variance was that her elderly mother was in

dire need of a kidney transplant, and as her only living child,

King could be determined to be a suitable donor.

          On October 2, 2006, King appeared for resentencing.   The

purpose for this resentencing was, according to defense counsel, to

reimpose the original sentence and thereby open King’s ten-day

window for appeal.    The district court reinstated the original

sentence, and King timely noted her appeal.        On appeal, King

alleges two errors.   First, that the district court abused its

discretion by not allowing King or her mother to testify at the


                              - 2 -
resentencing.    Second, that the court’s sentence was unreasonable

in light of King’s motion for a sentence variance.            We are not

persuaded by either of King’s arguments and affirm for the reasons

that follow.

           When a party fails to object in the court below to a

decision regarding the admission or exclusion of evidence, the

standard of review on appeal is not abuse of discretion but plain

error.   United States v. France, 164 F.3d 203 (4th Cir. 1998).        At

King’s resentencing, defense counsel did not call either King or

her mother to testify.    Rather, the record makes clear that at the

resentencing King proceeded by way of proffer and the district

court never prevented her from calling witnesses.      Accordingly, we

find no error, plain or otherwise, in the district court’s failure

to receive witness testimony at the resentencing hearing.

           King’s second alleged error is that her sentence was

unreasonable in light of her variance motion.      After United States

v. Booker, this court reviews a sentence to determine whether it is

reasonable.     United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied 126 S. Ct. 2054 (2006).       A sentence that falls

within   the   properly   calculated   advisory   guideline    range   is

presumptively reasonable.    United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).

           A sentencing court may impose a variance sentence if the

court determines that a sentence within the guidelines range does


                                 - 3 -
not serve the factors in § 3553(a).               Moreland, 437 F.3d at 432.        To

impose a variance sentence, the sentencing court must determine if

an appropriate basis for departure exists based on the Guidelines

Manual or relevant case law.               Id.     According to the Guidelines

Manual,    “family      ties    and   responsibilities        are   not    ordinarily

relevant in determining whether a departure may be warranted.”

USSG § 5H1.6 (2006).

              King   argues       that    the     district    court       imposed   an

unreasonable sentence by not taking into account her extraordinary

family circumstances. King’s extraordinary circumstances were that

her mother needs a kidney transplant, and as the only surviving

child, King may, at some point, be determined to be a suitable

donor.

               Despite King’s argument to the contrary, the district

court considered in detail King’s family circumstances in relation

to   the      applicable     law.        The    court   determined    that     King’s

circumstances did not warrant a departure under § 5H1.6 of the

guidelines.       The court also determined that there were no factors

under    18    U.S.C.    §     3553(a)    to    support   a   sentence      variance,

particularly in light of the tenuous basis for King’s variance

motion.    As the court pointed out, King had not yet been determined

to be a qualified donor for her mother.                    Also, it was unknown

whether King could receive a furlough in order to effectuate any

transplant surgery.          The court concluded by determining that the


                                          - 4 -
original sentence would reflect the seriousness of the offense,

promote   respect   for   the   law,   provide   just   punishment,   deter

criminal conduct, and protect the public from further crime.

Hence, King’s second contention also lacks merit.

            Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 5 -